Case: 20-50951     Document: 00515901382         Page: 1     Date Filed: 06/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 15, 2021
                                  No. 20-50951                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   John Davis,

                                                           Plaintiff—Appellant,

                                       versus

   City of Andrews, Texas; Anthony De La Cruz,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:18-CV-198


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          This case arises from Officer Anthony De La Cruz’s arrest of John
   Davis for the theft of a truck and a subsequently obtained search warrant for
   Davis’s premises. Davis and the truck owner were involved in an altercation
   at Davis’s place of business, after which Davis blocked the truck from


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50951          Document: 00515901382               Page: 2       Date Filed: 06/15/2021




                                            No. 20-50951


   leaving. Officer De La Cruz responded to the truck owner’s request for
   assistance. Davis argued that he could retain the truck because the owner
   owed him money for an unrelated matter and because he had a lien on the
   truck. Officer De La Cruz concluded that the unrelated matter did not entitle
   Davis to the truck. He also ran a registration check, which did not show a lien.
   When Davis refused to release the truck, Officer De La Cruz arrested him for
   theft. Later that day, Officer De La Cruz obtained a search warrant for
   Davis’s premises. Eventually, the charges against Davis were dropped.
          Davis sued Officer De La Cruz and the City of Andrews for violating
   his constitutional rights. The district court granted summary judgment for
   Officer De La Cruz and the City on all claims. Davis appeals the rulings that
   the search warrant and his arrest were supported by probable cause and
   therefore did not violate the Fourth Amendment. He also appeals the ruling
   that the City is not liable for failing to train Officer De La Cruz. 1
          Davis first argues that Officer De La Cruz recklessly or knowingly
   provided false information in his application for the search warrant, without
   which he could not establish probable cause. See Franks v. Delaware, 438 U.S.
   154, 171 (1978). Specifically, Davis challenges Officer De La Cruz’s
   statement that the registration check did not reveal a lien on the truck. But
   Davis points to nothing in the record indicating that Officer De La Cruz’s
   statement about the registration check was false. Instead, he argues that
   Officer De La Cruz “could have informed the reviewing magistrate of
   Davis’s statement that the lien was being processed, and could have checked
   with the county clerk” to determine whether a lien existed. But that Officer
   De La Cruz could have done those things does not establish that his
   statement about the registration check was false. Nor does his failure to do


          1
              Davis concedes that his other claims fail. They are not at issue in this appeal.




                                                  2
Case: 20-50951      Document: 00515901382           Page: 3    Date Filed: 06/15/2021




                                     No. 20-50951


   those things establish that he knowingly or recklessly disregarded the truth.
   See Winfrey v. Rogers, 901 F.3d 483, 494 (5th Cir. 2018) (explaining the
   knowing and reckless standard). Davis has therefore failed to show a Fourth
   Amendment violation with respect to the search warrant.
          Davis next argues that Officer De La Cruz lacked probable cause to
   arrest him because the truck owner did not want to press charges. Davis cites
   no authority, and we are aware of none, that a complainant’s desires affect
   the probable cause analysis. Like with the search warrant, Davis has failed to
   show that his arrest violated the Fourth Amendment.
          Because Davis has not established a constitutional violation, his
   failure-to-train claims against the City necessarily fail. See Ratliff v. Aransas
   Cnty., 948 F.3d 281, 285 (5th Cir. 2020) (setting forth elements of a failure-
   to-train claim against a municipality).
          AFFIRMED.




                                             3